We have carefully gone over and considered the motion for rehearing. The weight of the testimony is one of the things confided by statute to the jury. There is no dispute of the fact that in a car driven by appellant a pistol was found on the occasion in question. The fact that the pistol was found in the right-hand pocket of the car, and that another man was sitting beside appellant and nearer to the pocket in which the pistol was than appellant, and that some one had theretofore reported the fact that the man sitting nearest the pocket containing the pistol, had had said pistol in his hand, would not be deemed of sufficient weight to justify this court in overturning the deliberate verdict and judgment of the jury determining that the pistol was carried on and about the person of this appellant. The jury probably attached great weight to the fact that appellant said the pistol was his. They may not have deemed of much weight the proposition that the other man had it out in his hand while he and appellant were together in the car.
Being unable to agree with the contentions made in the motion for rehearing, same will be overruled.
Overruled. *Page 511